DocuSign Envelope ID: 991A8A83-2DDE-4ABC-AC5B-C519DCD97340
                      Case 1:19-cv-01408-RDB Document 33-4 Filed 01/25/21 Page 1 of 3



                                     IN THE UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF MARYLAND
                                                Baltimore Division

             GREEN APPLE GROCERY AND
             DELI, LLC, ET AL

                     PLAINTIFFS

             V.
                                                                  Civil Case No.:1:19-cv-01408-RDB
             UNITED STATES DEPARTMENT OF
             AGRICULTURE; C/O SONNY
             PERDUE, in his official capacity as
             Secretary of the United States Department
             of Agriculture

                     DEFENDANT


             AFFIDAVIT OF MALEK MOHAMED IN SUPPORT OF PLAINTIFFS RESPONSE IN
              OPPOSITION TO THE DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

            Plaintiff, MALEK MOHAMED, a natural person, hereby swears and affirms that the following

            statements are true and accurate to the best of his knowledge and belief.

                  1. I am the owner and manager of Green Apple, over the age of eighteen (18) and competent

                     to testify regarding the matters herein.

                  2. On June 16, 2013, Green Apple Grocery and Deli, LLC (“Green Apple”), was opened by

                     me to serve a predominantly poor neighborhood of Washington Boulevard in Baltimore

                     City, Maryland.

                  3. Green Apple is a small retail food store that accepts Supplemental Nutrition Assistance

                     Program (“SNAP”) benefits.

                  4. As part of my store’s participation in SNAP, I along with the Store’s employees have

                     reviewed the EBT training materials and are well versed in the regulations and specifically
DocuSign Envelope ID: 991A8A83-2DDE-4ABC-AC5B-C519DCD97340
                     Case 1:19-cv-01408-RDB Document 33-4 Filed 01/25/21 Page 2 of 3



                    separate eligible and ineligible items when they are presented for purchase, then we process

                    the EBT transaction and the ineligible item transaction separately.

                5. From June 2013 until we were arbitrary and capriciously revoked, I, along with all

                    employees of the store were all aware of the rules and were in the habit of routinely

                    separating transactions into “eligible” and “ineligible” items.

                6. It is my policy that no violations of the SNAP regulations will be permitted in my store.

                    Accordingly, I am careful to comply with the regulations.

                7. It is my policy, to refuse to sell ineligible items on SNAP.

                8. It is my policy, to refuse cash back on SNAP.

                9. As I have been present for nearly all EBT transactions at the store, and have personally

                    observed the process described herein above.

                10. The Defendant has not provided me or my attorneys with the names of the customers which

                    were the subject of an alleged violations, thus, it is impossible for me to address the

                    allegations that are set forth in the Final Agency Decision (“FAD”).

                11. As part of running Green Apple, I am primarily responsible for making business decisions

                    for the store pertaining to the acquisition and pricing of food, packaging of eligible items,

                    and overseeing the operation of the Electronic Benefits Transfer (EBT) system. As such, I

                    have an intimate knowledge of the business’ operations and transactions.

                12. Many of my SNAP customers purchase foods with other family members in the store to

                    help them carry the items out, or they will bring bags or their own carts to transport the

                    items back to their homes.

                13. The vast majority of the store’s business comes from these customers, and as such, most

                    of the store’s business is EBT driven.
DocuSign Envelope ID: 991A8A83-2DDE-4ABC-AC5B-C519DCD97340
                     Case 1:19-cv-01408-RDB Document 33-4 Filed 01/25/21 Page 3 of 3



                14. Much of our advertising to SNAP participants was word-of-mouth. When participants were

                    happy with our selection, they would tell their neighbors and friends, who would also come

                    to the store.

                15. At no time did I, or any other person associated with my store commit trafficking. The

                    transactions that are listed by the Defendant in its charging letter are legitimate purchases

                    of eligible items, nearly all of which can be reproduced when looking through my store’s

                    inventory.

                16. Prior to the instant matter, I have not been formally charged with a violation of the Snap

                    program.


                FURTHER THE AFFIANT SAYETH NOT.

                    Under penalties of perjury, I declare that I have read the foregoing affidavit and that the
                facts stated in it are true and accurate to the best of my knowledge.

                                    25         01
                    Signed this ___day of ____________, 2021




                                                                  _______________________________
                                                                  MALEK MOHAMED
